Case: 4:17-cv-02498-AGF Doc. #: 183-15 Filed: 08/13/20 Page: 1 of 6 PageID #: 3225
        Keith Rose Direct Examination                                    Volume 1
                                                                                67
  1               THE WITNESS:    That's right.      That's right.

  2               THE COURT:    Okay.

  3               THE WITNESS:    They were within half a block each

  4    time.

  5               THE COURT:    All right.     Thank you.    Go ahead.

  6    Q     (By Mr. Rothert) Now, was any -- were any people who were

  7    caught in this group able to get into buildings that you saw

  8    or get out any other way?

  9    A     No, I don't -- I don't remember seeing anyone going into

 10    buildings to try to flee.

 11    Q     So once you were kettled in, did you -- did the police

 12    give any directions then once you were --

 13    A     I heard an order for us to "Get on the ground.            Get on

 14    the ground.    Stop filming.     Put your cameras away.       Stop

 15    filming."    Those were the directions I heard.

 16    Q     Did you follow all directions?

 17    A     Yes.   I got on the ground.       I turned off my phone and put

 18    it in my pocket.

 19    Q     Were you sprayed with pepper spray or some chemical

 20    agent?

 21    A     I was repeatedly.      I was sprayed while originally

 22    complying to the "Get on the ground."          I was sprayed again

 23    while on the ground, and I was sprayed again after I had been

 24    zip-tied.

 25    Q     And when you say "zip-tied," you mean handcuffed with a
Case: 4:17-cv-02498-AGF Doc. #: 183-15 Filed: 08/13/20 Page: 2 of 6 PageID #: 3226
        Keith Rose Direct Examination                                    Volume 1
                                                                               68
  1    zip tie behind your back?

  2    A     Yes.

  3    Q     And do you have any idea -- I mean, do you know what you

  4    were doing that caused you to be pepper sprayed?

  5    A     Originally, I think that they sprayed me because I was

  6    holding a camera.      It was a Nikon.

  7    Q     What about -- were you in any way disobeying or resisting

  8    what was happening?

  9    A     No, not at all.     I -- I wasn't yelling.       I wasn't

 10    taunting them.     I was -- I was overwhelmed by what was going

 11    on around me, but I wasn't doing anything other than what they

 12    said.   I got on the ground.       I -- I put my phone away.       And I

 13    waited.    And then they still sprayed me.

 14    Q     Did you see other people who were caught in that group

 15    being sprayed?

 16    A     I did.    I saw people sprayed.      I saw people kicked and

 17    beaten.    I myself was kicked and hit as well.

 18    Q     Now, you've participated or observed in a lot of

 19    protests, haven't you?

 20    A     I have.

 21    Q     All right.    And this has included protests in the city of

 22    St. Louis?

 23    A     Yes.

 24    Q     Were the incidents of Friday, September 15th, and Sunday,

 25    September 17th, the first time that you were sprayed with
Case: 4:17-cv-02498-AGF Doc. #: 183-15 Filed: 08/13/20 Page: 3 of 6 PageID #: 3227
        Keith Rose Direct Examination                                    Volume 1
                                                                   69
  1    chemical agents by the police in the city of St. Louis with no

  2    warning?

  3    A     No.

  4    Q     When else has that happened to you?

  5    A     I was sprayed by SLMPD officers in May of 2015, in the

  6    Holly Hills neighborhood.

  7    Q     Okay.    And at that time, had you -- were you doing

  8    anything illegal?

  9    A     No.

 10    Q     Were you --

 11    A     I was standing on a sidewalk.

 12    Q     Were you -- had you been given any warnings?

 13    A     No.    They arrived on the scene and sprayed the protestors

 14    immediately.

 15    Q     All right.    Other than September 15th, September 17th of

 16    this year, and May 19th, 2015, in the Holly Hills

 17    neighborhood, is there anywhere else where you've been sprayed

 18    with chemical agents by the police in the city of St. Louis?

 19    A     Yes.

 20    Q     Okay.    Where?

 21    A     I was sprayed at a protest outside the -- the

 22    medium-security institution, the workhouse on Hall Street.

 23    Q     Okay.    Do you know when that was?

 24    A     I believe it was mid to late July or maybe June of 2017.

 25    Q     This year; correct?
Case: 4:17-cv-02498-AGF Doc. #: 183-15 Filed: 08/13/20 Page: 4 of 6 PageID #: 3228
        Keith Rose Direct Examination                                    Volume 1
                                                                               70
  1    A     Yes.

  2    Q     Any other times that -- beyond -- besides the workhouse,

  3    Holly Hills, and the two times downtown that we've talked

  4    about that you've been sprayed?

  5    A     Yes.    I was --

  6    Q     In the city of St. Louis?       I'm sorry.

  7    A     Yes.

  8    Q     Okay.

  9    A     I was sprayed in October, mid October of 2014, down near

 10    Vandeventer and Manchester.        They also tear-gassed us that

 11    night.

 12    Q     Okay.    And were you doing anything illegal that time?

 13    A     Not at all.    I was acting as a legal observer for the

 14    National Lawyers Guild.       I hadn't participated in the protests

 15    in any way.     I was just there to document what was going on.

 16    I was standing on a sidewalk across the street from the

 17    protest, and the police saw fit to tear-gas the three legal

 18    observers individually.       They didn't tear-gas the crowd of

 19    protestors.

 20    Q     Were you doing anything -- were you given any warnings in

 21    October 2014 before you were tear-gassed?

 22    A     Not at all.    And that was only one of the times that

 23    month that I was tear-gassed.        I also was -- I'm sorry.       I was

 24    sprayed.     I also was sprayed at the intersection of Grand and

 25    Arsenal at some point that same week.          The police sprayed a
Case: 4:17-cv-02498-AGF Doc. #: 183-15 Filed: 08/13/20 Page: 5 of 6 PageID #: 3229
        Keith Rose Direct Examination                                    Volume 1
                                                                               71
  1    large group of people, including me.

  2    Q     Okay.   Were you doing anything illegal then?

  3    A     I was not.

  4    Q     Given any warnings?

  5    A     Not that I recall.

  6    Q     All right.    And I didn't ask about the workhouse.          At the

  7    workhouse in July of this year, were you doing anything

  8    illegal?

  9    A     No.

 10    Q     Was it a protest?

 11    A     Yes.

 12    Q     All right.    Were you given any warnings before the

 13    chemical agents were used?

 14    A     I don't recall.

 15                THE COURT:   Counsel, excuse me a moment.        We're going

 16    to take a break at this time.        Just be back up there.       You can

 17    step down.    Just be back up in 15 minutes.

 18                THE WITNESS:   Yes, Your Honor.

 19                THE COURT:   We'll take a 15-minute break.        Before we

 20    do, I wanted to ask a question about your motion to exclude

 21    witnesses.

 22                You can step down.

 23                THE WITNESS:   Yes, yes, ma'am.

 24                THE COURT:   For the lawyers because in your motion

 25    you said you request the Court to exclude from the courtroom
Case: 4:17-cv-02498-AGF Doc. #: 183-15 Filed: 08/13/20 Page: 6 of 6 PageID #: 3230
